Citation Nr: 0901392	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-38 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to special monthly pension (SMP) on account 
of the need for regular aid and attendance (A&A) or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active wartime service from August 1969 to 
March 1971.  He was born in 1949.

This appeal to the Board of Veteran's Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The case was remanded by the Board in November 2007 for 
further development of the evidence.


FINDINGS OF FACT

1.  The veteran is virtually homeless, and while he has a 
remote job history as an auto mechanic, he has not gainfully 
worked in years.   

2.  The aggregate evidence and medical opinion establish that 
the veteran's disability picture permanently precludes him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.

3.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able and competent to perform 
all activities of daily living without regular assistance 
from another person, and it is neither shown nor claimed that 
he has a single disability ratable at 100 percent disabling.

4.  The veteran is not housebound in fact, as he is not 
substantially confined to his dwelling and immediate 
premises.




CONCLUSIONS OF LAW

1.  The criteria for permanent and total disability rating 
for pension purposes are met.  38 U.S.C.A. §§ 1502, 1521, 
5103(a), 5103A (West 2002), 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 4.15, 4.16, 4.17 (2008).

2.  The criteria for entitlement to SMP based on the need for 
regular A&A of another person or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of the information, 
to include any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The appellant filed his claim for benefits in 2004.  Since 
being certified on appeal, the case has been remanded for 
development to include obtaining medical reviews and 
opinions.  All available records and opinions have been added 
to the claims file, and the veteran has not identified any 
additional outstanding records.  An SOC and SSOCs were 
issued, in which the requirements to support the claims were 
discussed at length.  Thus, in the aggregate, the Board finds 
that the RO has satisfied the duty to notify and assist under 
the VCAA.  	

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of opportunities 
to submit additional evidence, after which additional data 
was obtained and entered into the record.  The Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claims.  He has submitted additional 
information, and has indicated that he has no other 
information or evidence to substantiate the claims.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal, nor has he suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board notes 
that such information was provided to the appellant, and, 
given the nature of the conclusion herein, any presumption of 
error as to VCAA notice has either been rebutted or is moot 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to the claims under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

With regard to the pending claims, the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, but there is no requirement that every item of 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  All the evidence of record has been 
reviewed, and pertinent evidence will be delineated herein.  
However, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

 Pertinent Criteria

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.   If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2007); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992); and Roberts 
v. Derwinski, 2 Vet. App. 387, 390 (1992).

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2008).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).  VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) 
require that a veteran be 'unemployable' before consideration 
of extraschedular entitlement to pension benefits. 
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.  The 
significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration, however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
38 C.F.R. § 4.17(a).

A finding of permanent and total disability for pension 
purposes can be established under VA regulations by 
'objective' and 'subjective' standards.  See Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); see also Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  

Specifically, permanent and total disability may be shown in 
two ways: (1) the veteran must be unemployable as a result of 
a lifetime disability (the 'subjective' standard which is 
based on the disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated) or, (2) even if not unemployable, if 
the veteran suffers from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation (the 
'objective' standard which is based on the percentage ratings 
assigned for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)). Brown, 
supra, at 446.  The 'objective' standard requires 
demonstration of specific minimum percentage ratings and the 
permanence of those percentage ratings for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17.

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person. 38 
C.F.R. § 3.351(b).  To establish entitlement to special 
monthly pension based on the need for regular aid and 
attendance, the veteran must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502, 1521; 38 C.F.R. § 3.351.

Determinations as to the need for A&A must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the appellant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of the 
appellant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole. It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular A&A, not that there be a 
constant need.  Determinations that a veteran is so helpless 
as to be in need of regular A&A will not be based solely upon 
an opinion that his condition is such as would require him to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others. 

It is mandatory for the VA to consider the enumerated factors 
under 38 C.F.R. § 3.352(a); that eligibility required at 
least one of the enumerated factors to be present; and that, 
because the regulation provides that the "particular personal 
function" which a veteran is unable to perform should be 
considered in connection with his condition as a whole, the 
"particular personal function" must be one of the enumerated 
factors.  Turco v. Brown, 9 Vet. App. 222 (1996).

If a veteran does not qualify for increased pension based on 
a need for A&A, increased pension may be paid if, in addition 
to having a single permanent disability rated as 100 percent 
under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or if the veteran is permanently housebound 
by reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

Factual Background and Analysis

In this case, in sum, the veteran has reported that he has 
completed the equivalent of about 2 years of college and has 
worked in odd jobs prior to 1984, including as an auto 
mechanic.  He has apparently not worked much, and never 
regularly or for significant money since then, although he 
reports having worked for friends or at odd jobs now and 
again.  

Social Security Administration (SSA) has certified that he is 
not in receipt of benefits.

In the remote past, the veteran was both a drug user and 
seller, but has done neither for many years.  However, he has 
himself noted that one is never an ex-addict but merely in 
remission.  It is unclear the extent to which he continues to 
abuse alcohol although recent records tend to confirm that he 
does probably continue to drink, perhaps heavily on occasion.  
He is divorced and has no children.

VA outpatient records are of record showing that he has been 
repeatedly shown to have elevated blood pressure.  One 
reading in November 2000 was 137/102; in March 2001, it was 
139/100; in August 2008, it was 130/80, although he may have 
been given medications as an outpatient in the interim.  The 
only ECG of record from 2004 was reportedly within normal 
limits.

On a series of VA examinations in 2004, the veteran stated he 
had a lot of friends  who help him out.  He reported having 
no trouble doing the routine activities of daily life.  He 
complained of having a skin problem, tinea cruris and 
occasional diarrhea.  He said he had been told in the past 
that he had arterial hypertension.  He admitted that his 
primary problem related to mental illness.  The psychiatric 
evaluator concluded that on Axis I, he had alcohol abuse and 
polysubstance abuse, sustained, in full remission, and Axis 
II indicated a personality disorder, not otherwise specified.  
His Global Assessment of Functioning (GAF) score was 45.  It 
was felt that he did not meet all of the criteria for a 
diagnosis of post-traumatic stress disorder (PTSD).  

Upon ophthalmological evaluation in March 2004, the veteran 
was found to have sclerosis at 1-2+ in the right eye and 
complained of the loss of his depth perception.  He said he 
had problems seeing in the distance with that eye although 
vision was correctible to 20/40 in the right eye and 20/25 in 
the left eye.  An early cataract in the right eye was 
diagnosed. 

The veteran reported on his Substantive Appeal, a VA Form 9 
filed in November 2005, that he lives in a 1950's trailer 
underneath a tamarack tree in a rural setting, virtually a 
mini-trailer camp on a farm and occasionally drives a 
motorcycle.  

Pursuant to the Board's 2007 remand, a special VA examination 
was undertaken in August 2008 at which time the entire file 
was reviewed.  The veteran admitted that his primary problem 
was his inability to interact with other people, although he 
also had visual problems and tooth decay.  He had had 
problems since Vietnam with drinking and social 
interrelationships.  He was said to be socially isolated, and 
had no close relationships along with other signs of 
emotional detachment reflective probably of a schizoid 
personality disorder.  The severity of symptoms was said to 
be high, and they were both chronic and continued.  The 
veteran said he had not worked since the 1980's.  The veteran 
felt that his mental health problems precluded working, and 
the psychiatric examiner specifically agreed with him.  He 
was now living in a trailer on a friend's property with 
electricity and outdoor running water, but the examiner said 
he was, for all intents and purposes, homeless.  He was able 
to maintain personal hygiene and attend to all the activities 
of daily living by himself.  He did not keep in touch with 
two sisters and had no other family.  The examiner opined 
that he was unable to meet family responsibilities and unable 
to meet work demands and responsibilities.  A GAF score of 40 
was assigned.

The veteran also underwent a general medical examination in 
August 2008.  At that time, he denied symptoms for most areas 
of concern.  However, he had severe back pain, which flared 
up 10 or more times a year, and caused moderate exercise 
impairment.  On examination, he had some muscle tenderness in 
the low back.  X-rays showed levoconvex curvature in the mid-
thoracic spine.  There was dextro-convex curvature centered 
about L-1 and mild facet arthropathy at the lumbosacral 
junction.  He was shown to have atherosclerotic vascular 
calcifications and mild degenerative findings in the right 
hip.  The orthopedic examiner felt that he would be unable to 
work as a car mechanic as in the past, but could do sedentary 
work that did not require lifting, prolonged standing or 
pulling, etc.  He also noted that the veteran's mental health 
concerns were totally separate from these organic problems.

A VA Form 21-2680 is also of record, dated in August 2008, 
similar to one submitted in conjunction with his initial 
claim in 2004.  In the August 2008 claim, the veteran 
specifically denied the need for aid and attendance and 
reported that he was able to perform all the activities of 
daily living independently.

In this case, while the evidence may not be equivocal, the 
aggregate data of record tends to confirm that the veteran is 
more likely than not permanently rendered unable to work by 
virtue of his disabilities, some of an organic nature and 
even more prominently because of his mental health 
impairments.  It is clear that the combination of problems 
created by the veteran's medical issues, ranging from visual, 
dermatological, dental and cardiovascular to orthopedic 
difficulties in the back and one hip, plus his quite severe 
mental health limitations, in all likelihood preclude him 
from working at this stage of his life.  

In essence, his organic problems render him unable to do 
anything but the most sedentary of jobs, and his mental 
health issues render him unable to do anything else.  This 
has been confirmed by several examiners on various occasions 
since his claim.  Resolving the benefit of the doubt in the 
veteran's favor, the Board finds that the veteran is entitled 
to a permanent and total disability evaluation for pension 
purposes.

However, with regard to additional SMP benefits, it is 
neither contended nor shown that the veteran is a patient in 
a nursing home or that he is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less. 

He himself has acknowledged, and repeated examinations have 
confirmed, that he is able to attend to all of the daily 
activities of life on a regular and independent basis.  He 
has no disability that is totally disabling, nor has it been 
contended to the contrary.  Thus, the veteran is not so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for entitlement to special 
monthly pension on account of the need for the regular aid 
and attendance of another person have not been met.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).  

And while he is tantamount to homeless on a periodic basis, 
the veteran is not housebound as contemplated under the 
provisions pertaining to SMP.  Accordingly, the criteria for 
entitlement to an increased pension benefit based on 
housebound status have not been met.  See 38 U.S.C.A. § 
1521(e) and 38 C.F.R. § 3.351(d).




ORDER

Nonservice-connected pension benefits are granted.

Special monthly pension (SMP) on account of the need for 
regular aid and attendance (A &A) or on account of being 
housebound is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


